Exhibit 10.2 MASTER REPURCHASE AGREEMENT Dated as of February 28, 2008 Between: CITIGROUP GLOBAL MARKETS REALTY CORP., as Buyer, and PHH MORTGAGE CORPORATION, as Seller TABLE OF CONTENTS 1. APPLICABILITY 1 2. DEFINITIONS AND ACCOUNTING MATTERS 1 3. THE TRANSACTIONS 18 4. PAYMENTS; COMPUTATION 21 5. TAXES; TAX TREATMENT 21 6. MARGIN MAINTENANCE 22 7. INCOME PAYMENTS 22 8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT 23 9. CONDITIONS PRECEDENT 25 10. RELEASE OF PURCHASED LOANS 29 11. RELIANCE 30 12. REPRESENTATIONS AND WARRANTIES 30 13. COVENANTS OF SELLER AND GUARANTOR 33 14. REPURCHASE DATE PAYMENTS 42 15. REPURCHASE OF PURCHASED LOANS 42 16. SUBSTITUTION 42 17. [RESERVED] 44 18. EVENTS OF DEFAULT 43 19. REMEDIES 46 20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE 48 21. NOTICES AND OTHER COMMUNICATIONS 48 22. USE OF EMPLOYEE PLAN ASSETS 48 23. INDEMNIFICATION 48 24. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS 49 25. EXPENSES; REIMBURSEMENT 49 26. FURTHER ASSURANCES 50 27. TERMINATION 50 28. SEVERABILITY 50 29. BINDING EFFECT; GOVERNING LAW 50 30. AMENDMENTS 51 31. SUCCESSORS AND ASSIGNS 51 32. SURVIVAL 51 33. CAPTIONS 51 34. COUNTERPARTS 51 35. SUBMISSION TO JURISDICTION; WAIVERS 51 36. WAIVER OF JURY TRIAL 52 37. ACKNOWLEDGEMENTS 52 38. HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS 52 39. ASSIGNMENTS; PARTICIPATIONS 52 40. SINGLE AGREEMENT 53 41. INTENT 54 42. CONFIDENTIALITY 54 43. SERVICING 54 44. PERIODIC DUE DILIGENCE REVIEW 56 45. SET-OFF 57 46. ENTIRE AGREEMENT 57 i SCHEDULES SCHEDULE 1Representations and Warranties re: Loans SCHEDULE 2Filing Jurisdictions and Offices SCHEDULE 3Relevant States SCHEDULE 4Subsidiaries SCHEDULE 5Approved Originator List SCHEDULE 6Litigation EXHIBITS EXHIBIT AForm of Certification EXHIBIT BForm of Custodial Agreement EXHIBIT CForm of Opinion of Counsel to Seller EXHIBIT DForm of Notice of Transaction Notice EXHIBIT EUnderwriting Guidelines EXHIBIT FRequired Fields for Servicing Transmission EXHIBIT GRequired Fields for Loan Schedule EXHIBIT HForm of Confidentiality Agreement EXHIBIT IForm of Instruction Letter EXHIBIT JForm of Master Netting Agreement EXHIBIT KForm of Security Release Certification ii MASTER REPURCHASE AGREEMENT, dated as of February 28, 2008, between PHH Mortgage Corporation, a New Jersey Corporation as seller (“Seller”) and Citigroup Global Markets Realty Corp., a New York corporation (“Buyer”, which term shall include any “Principal” as defined and provided for in Annex I), or as agent pursuant hereto (“Agent”), 1. APPLICABILITY Buyer shall, from time to time, upon the terms and conditions set forth herein, agree to enter into transactions in which Seller transfers to Buyer Eligible Loans against the transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller Purchased Loans at a date certain, against the transfer of funds by Seller.Each such transaction shall be referred to herein as a “Transaction”, and, unless otherwise agreed in writing, shall be governed by this Agreement. 2. DEFINITIONS AND ACCOUNTING MATTERS (a)Defined Terms. As used herein, the following terms have the following meanings (all terms defined in this Section 2 or in other provisions of this Agreement in the singular to have the same meanings when used in the plural and vice versa): “Accepted Servicing Practices” shall mean with respect to any Loan, those accepted and prudent mortgage servicing practices (including collection procedures) of prudent mortgage lending institutions which service mortgage loans of the same type as the Loans in the jurisdiction where the related Mortgaged Property is located, and which are in accordance with Fannie Mae servicing practices and procedures for MBS pool mortgages, as defined in the Fannie Mae servicing guides including future updates, and in a manner at least equal in quality to the servicing Seller or Seller’s designee provides to mortgage loans which they own in their own portfolio. “Account Agreement” shall mean with respect to any Additional Collateral Loan, the agreement between the related mortgagor and the related Additional Collateral Servicer pursuant to which such mortgagor granted a security interest in the related Securities Account. “Account Control Agreement” shall mean the collection account control agreement to be entered into in connection with this Agreement among Buyer, Seller and The Bank of New York, in form and substance acceptable to Buyer to be entered into with respect to the Collection Account, the FNMA Loan Purchase Account and the Citigroup Sub-Account. “Additional Collateral” shall mean with respect to any Additional Collateral Loan, collateral that consists of either (i) marketable securities owned by the borrower and deposited in a Securities Account held by an Additional Collateral Servicer, subject to a security interest in favor of Seller pursuant to an Additional Collateral Transfer Agreement or (ii) with respect to a loan to a borrower that is subject to a guaranty, (a) marketable securities owned by the guarantor and deposited in an account held by an Additional Collateral Servicer, subject to a first priority security interest in favor of Seller pursuant to an Additional Collateral Transfer Agreement or (b) a home equity line of credit to fund such guaranty that is secured by a lien on residential real estate owned by such guarantor subject to a security interest in favor of Seller pursuant to an Additional Collateral Transfer Agreement; provided, however, that the amount available to be drawn under the home equity line of credit supporting such guaranty must be at least equal to the Original Additional Collateral Requirement for such Additional Collateral Loan. “Additional Collateral Loan” shall mean a Loan (i) that is secured by additional collateral in the form of a security interest in a Securities Account and identified as such in the Mortgage File required to be provided at the closing thereof, (ii) as to which the related Additional Collateral has a value, as of the date of origination of such Loan, at least equal to the related Original Additional Collateral Requirement, and (iii) that is subject to the terms of this Agreement from time to time 1 “Additional Collateral Servicer” shall mean with respect to any Additional Collateral Loan, the Broker or entity responsible for administering and servicing the Additional Collateral with respect to such Additional Collateral Loan, approved by Buyer and listed on Schedule 5 hereto. “Additional Collateral Servicing Agreement” shall mean with respect to any Additional Collateral Loan, the agreement between the related Additional Collateral Servicer and the Seller, including any exhibits thereto, pursuant to which such Additional Collateral Servicer shall service and administer the related Additional Collateral. “Additional Collateral Transfer Agreement” shall mean with respect to each Additional Collateral Loan, the agreement between the Additional Collateral Servicer and the Seller constitutes an assignment of the Additional Collateral Servicer’s rights to Seller, pursuant to which a first priority security interest in the Additional Collateral and control over the related Securities Account is granted to Seller with respect to such Additional Collateral Loan, in form and substance acceptable to Buyer in its sole discretion and, which may incorporate any related Account Agreement. “Additional Purchased Loans” shall have the meaning specified in Section 6(a) hereof. “Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of the Mortgage Interest
